     Case 4:18-cr-00223-RCC-DTF Document 308 Filed 07/11/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         CR-18-00223-TUC-RCC (DTF)
10                   Plaintiff,                         ORDER
11    v.
12    Scott Daniel Warren,
13                   Defendant.
14
15
             This matter is before the Court on a request by the media interveners First Look
16
      Media Works, Inc., challenging this Court’s previous orders sealing records in this matter.
17
      It goes without saying there is presumption that matters filed in Court are presumably
18
      public and the party wishing to keep the matter sealed must show compelling interest or
19
      compelling reason that justifies secrecy and outweighs the public interest and access of
20
      these documents.
21
22           In this matter, the Government’s basic argument is that, because of the disclosure

23    agreement between the Defendant and the Government, the matter should remain sealed.

24    That itself is not a compelling interest or a compelling reason. Whether or not the

25    Defendant and his lawyer in this case filed exhibits to try to circumvent the disclosure

26    agreement is not before the Court at this time. The Government’s request that, because of

27    the disclosure agreement, the matter must remain sealed cannot be reconciled with the

28    public’s right to know.
     Case 4:18-cr-00223-RCC-DTF Document 308 Filed 07/11/19 Page 2 of 2



 1           The Court will then give the Government one week from the date of this order to
 2    suggest any further redactions they believe should be made before the requested documents
 3    are released.
 4            Dated this 11th day of July, 2019.

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
